Case 1:20-cv-17452-RMB-AMD Document 10-1 Filed 03/22/21 Page 1 of 3 PageID: 31




                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY

 SUPERIOR MEDICAL RESPONSE INC. )
                                 )
                 Plaintiff       )
                                 )
      v.                         )                   Case 1:20-cv-17452-RMB-AMD
                                 )
 CAPITOL SPECIALTY INSURANCE INC.)                   Motion Day: April 19, 2021
                                 )
                 Defendant       )
                                 )
                                 )

                    BRIEF IN SUPPORT OF DEFENDANT’S MOTION
                   TO JOIN ADDITIONAL PARTY TO COUNTERCLAIM

         Defendant Capitol Specialty Insurance Corporation (“CSIC”) respectfully moves the Court

 for an order making ModivCare LLC, formerly known as LogistiCare Inc. (“LogistiCare”), a

 defendant to the counterclaim set upon CSIC’s answer in this action, pursuant to Rule 13(h) of

 Federal Rules of Civil Procedure, on the ground that LogistiCare’s presence is required under Rule

 19(a) for the granting of complete relief in the determination of such counterclaim, and that

 jurisdiction of LogistiCare can be obtained and such joinder will not deprive this court of

 jurisdiction of the action.

         Plaintiff Superior Medical Response, Inc. (“SMR”) filed the Complaint initiating this

 declaratory judgment action on November 30, 2020 [ECF No. 1]. The gravamen of SMR’s

 complaint is to resolve whether a third-party, LogistiCare, is entitled to coverage under an

 insurance policy that CSIC issued to SMR. Id. SMR does not explain the reasons for not joining

 LogistiCare as a party in the Complaint.

         In its Answer, filed contemporaneously with this motion, CSIC has asserted a counterclaim

 against SMR pursuant to Rule 13 of the Federal Rules of Civil Procedure seeking a declaratory
Case 1:20-cv-17452-RMB-AMD Document 10-1 Filed 03/22/21 Page 2 of 3 PageID: 32




 judgment that LogistiCare is not covered by the insurance policy CSIC issued to SMR. According

 to Rule 13(h), a party filing a counterclaim may join an additional party when the conditions for

 joinder of parties under either Rule 19 or Rule 20 of the Federal Rules of Civil Procedure are met.

 FED. R. CIV. P. 13(h). Those conditions are satisfied here.

        Rule 19(a) provides in relevant part:

        A person who is subject to service of process and whose joinder will not deprive
        the court of subject-matter jurisdiction must be joined as a party if:

                (A)     in that person’s absence, the court cannot accord complete relief
                        among existing parties; or

                (B)     that person claims an interest relating to the subject of the action and
                        is so situated that disposing of the action in the person’s absence
                        may:

                        (i)        as a practical matter impair or impede the person’s ability to
                                   protect the interest; or

                        (ii)       leave an existing party subject to a substantial risk of
                                   incurring double, multiple, or otherwise inconsistent
                                   obligations because of the interest.

 FED. R. CIV. P. 19(a). First, joining LogistiCare will not deprive the Court of subject-matter

 jurisdiction. The Court’s subject-matter jurisdiction over this action is based on diversity. As

 noted in its Answer, CSIC is a citizen of Wisconsin and, upon information and belief, SMR is a

 citizen of New Jersey and LogistiCare is a citizen of both Georgia and Delaware for purposes of

 28 U.S.C. § 1332(a). 28 U.S.C. § 1332(c). As a result, if LogistiCare is added as an additional

 party, the action will remain between citizens of different states and joinder will not destroy the

 Court’s diversity jurisdiction.

        Second, LogistiCare’s joinder is required for a just and complete adjudication of the

 counterclaim. CSIC seeks a declaration that LogistiCare is not entitled to coverage under the terms

 and conditions of the insurance policy that CSIC issued to SMR. LogistiCare has claimed an

                                                     2
Case 1:20-cv-17452-RMB-AMD Document 10-1 Filed 03/22/21 Page 3 of 3 PageID: 33




 interest in the subject of the action in so far as it has asserted a crossclaim for indemnification

 against SMR in the underlying lawsuit and, consequently, SMR has sought coverage for

 LogistiCare under its (SMR’s) professional liability policy. Proceeding in this action, on CSIC’s

 counterclaim, in LogistiCare’s absence would subject CSIC to a substantial risk of multiple actions

 or inconsistent judgments if LogistiCare seeks to assert a separate claim against CSIC based on

 the same insurance policy. As a result, LogistiCare must be joined here as a defendant to CSIC’s

 counterclaim.

        Moreover, even if joinder of LogistiCare is not required under Rule 19, it is permissible

 under Rule 20 of the Federal Rules of Civil Procedure. Rule 20 allows parties to be joined in an

 action as defendants “if any question of law or fact common to all defendants will arise in the

 action.” FED. R. CIV. P. 20(a)(2(B). CSIC’s claims against SMR and LogistiCare are based on the

 same legal issues and factual allegations. The counterclaim involves the same underlying lawsuit,

 the same insurance policy, and the same contract between SMR and LogistiCare. As a result,

 permissive joinder of LogistiCare under Rule 20 is appropriate.

        WHEREFORE, CSIC respectfully requests that the Court grant this motion and order that

 LogistiCare be made a defendant to the counterclaim asserted in CSIC’s answer in this action. A

 proposed order is attached hereto for the Court’s convenience.

                                                      Respectfully submitted,

                                                      TROUTMAN PEPPER




                                                      Kristin H. Jones
                                                      Troutman Pepper Hamilton Sanders LLP


                                                 3
